Title: John Adams to Abigail Adams, 13 July 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia July 13. 1777
     
     We have a confused Account, from the Northward, of Something Unlucky, at Ticonderoga, but cannot certainly tell what it is.
     I am much afraid, We shall loose that Post, as We did Forts Washington and Lee, and indeed, I believe We shall if the Enemy surround it. But it will prove no Benefit to them. I begin to Wish there was not a Fort upon the Continent. Discipline and Disposition, are our Resources.
     It is our Policy to draw the Enemy into the Country, where We can avail ourselves of Hills, Woods, Walls, Rivers, Defiles &c. untill our Soldiers are more inured to War.
     How and Burgoine will not be able to meet, this Year, and if they were met, it would only be better for Us, for We should draw all our Forces to a Point too.
     If they were met, they could not cutt off the Communication, between the Northern and Southern States. But if the Communication was cutt off for a Time, it would be no Misfortune, for New England would defend itself, and the Southern States would defend themselves.
     Coll. Miles is come out of N. York on his Parol. His account is, as I am informed, that Mr. Howes Projects are all deranged. His Army has gone round the Circle and is now encamped on the very Spot where he was a Year ago. The Spirits of the Tories are sunk to a great Degree, and those of the Army too. The Tories have been elated with Prospects of coming to this City, and tryumphing, but are miserably disappointed. The Hessians are disgusted, and their General De Heister gone home, in a Miff.
    